Citation Nr: 0420653	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-15 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine (claimed as a neck condition).  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from October 1962 to 
September 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence does not establish that the 
veteran's degenerative joint disease of the cervical spine is 
related to service or that the veteran developed degenerative 
joint disease within one year of his separation from service.  

3.  The medical evidence does not establish that the veteran 
has a current right ear disability.  

4.  The veteran incurred left ear hearing loss as a result of 
his period of active service.   

CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was not 
incurred in, aggravated by, or presumed to be caused by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  Right ear hearing loss was not incurred in, aggravated 
by, or presumed to be caused by active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385, (2003).  

3.  Left ear hearing loss was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

With chronic disease shown as such in service (or within a 
pertinent presumptive period) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required where a condition noted during service or in the 
presumptive period is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b); See 
Savage v. Gober, 9 Vet. App. 521 (1996).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted on the basis of a post-
service initial diagnosis of hearing loss, where the medical 
evidence relates the current condition to service.  See 38 
C.F.R. § 3.303(d) (2000); Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).

Cervical Spine

Certain diseases, including arthritis, may be presumed 
incurred in service if shown to have manifest to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran asserts that he developed a degenerative disc 
disease of the cervical spine as a result of service.  
Specifically, the veteran asserts that the incident that most 
likely caused the cervical spine disorder occurred in 
November or December 1963 during a prisoner of war (POW ) 
simulated exercise.  The veteran maintains that a guard 
forcefully moved him and he fell on a concrete floor, hitting 
his chin and knocking out four of his front teeth.  The 
veteran asserts that he began having problems associated with 
the cervical spine in 1981.  

Service medical records are negative for complaints and/or 
findings of a cervical spine disorder.  Service dental 
records do show, however, treatment for the veteran's front 
teeth in January 1964.  

Post-service private medical records reflect that the veteran 
reported having pain in his upper extremities stemming from 
his neck in 1988.  In February 1988, a private physician 
reported that the veteran had spondylosis of the cervical 
spine and advised the veteran that it was most likely, "a 
late result of an injury which well could have happened many 
years ago."  A July 1988 treatment report reflects that the 
veteran had been previously evaluated and determined to have 
cervical spondylosis due to an injury sustained during 
service.  It was also noted that the veteran had received 
physical therapy and experienced an 80 percent improvement.  

Subsequent private medial records show continued treatment 
for a cervical spine disorder.  Magnetic resonance imaging 
(MRI) of the cervical spine performed in December 1999 shows 
multi-level degenerative spondylosis.  An MRI dated in April 
2000 is interpreted as showing a herniated disc disease of 
the cervical spine.  

Given the evidence of record, the Board finds that there is 
no doubt that the veteran currently has a cervical spine 
disorder; however, there is no competent medical evidence 
relating the disorder to the veteran's period of service.  
The Board is not bound by a medical opinion that is based 
solely upon an unsubstantiated history as related by the 
veteran and medical evidence that includes unenhanced 
information recorded by a medical examiner does not 
constitute competent medical evidence.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The Board recognizes that the 
notations made in treatment records dated in 1988 reflect the 
possibility that the current disability is a result of an old 
in-service injury, but this evidence may not be accepted to 
establish that the veteran developed a cervical spine 
disorder as a result of service as it does not raise a 
substantial doubt or one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

The veteran's service medical records do not show that he 
injured his neck during service and there is no complaint of 
neck disability for over twenty years following discharge 
from service.  The Board does not dispute the veteran's 
contention that he incurred injuries during a POW simulation; 
however, his current assertion that his neck disability began 
during service, standing on its own, is insufficient to 
establish a relationship between a current disability and an 
undocumented injury over twenty  years prior as laypersons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Consequently, in the 
absence of competent medical evidence relating the veteran's 
cervical spine disorder to service, entitlement to service 
connection cannot be granted on a direct basis.  

Additionally, the medical evidence of record does not 
establish that the veteran developed arthritis of the 
cervical spine within one year of his separation from 
service.  Specifically, the veteran was diagnosed as having 
cervical spondylosis in 1988, many years after he separated 
from service, and there is no suggestion that he had a 
degenerative disorder of the cervical spine prior to that 
time.  Therefore, the veteran is not entitled to service 
connection on a one-year presumptive basis.  


Hearing Loss

Sensorineural hearing loss, may be presumed incurred in 
service if shown to have manifest to a compensable degree 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Additionally, it is appropriate to consider high 
frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  
See Memorandum, Characterization of High Frequency 
Sensorineural Hearing Loss, Under Secretary for Health, 
October 4, 1995; 38 C.F.R. § 3.309(a).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran asserts that he developed hearing loss as a 
consequence of active service.  Specifically, the veteran 
maintains that he was constantly exposed to acoustic trauma 
during service and that he did not have appropriate hearing 
protection.  He stated that he logged over 3500 hours in 
four-engine, reciprocating naval aircraft.

Service medical records are negative for complaints and/or 
findings of a hearing disorder.  The only evidence of an ear 
disorder during service is dated in July 1965, when the 
veteran was treated for bilateral otitis extrema.  Both ears 
were treated at that time and there are no subsequent 
records, including the report of the separation examination 
dated in September 1966, of an ear disorder or hearing loss 
during service.

At the veteran's entrance examination dated in April 1962, 
his hearing was recorded in pure tone thresholds (in 
decibels) as (-5) 10, (0) 10, (-5) 5 and (-5) 0 at 500, 1000, 
2000, and 4000 Hertz (Hz), respectively, in the right ear and 
(0) 15, (0) 10, (0) 10, and (0) 5 at 500, 1000, 2000, and 
4000 Hz, respectively, in the left ear.  Upon discharge 
examination performed in September 1966, puretone thresholds 
measured at the same levels were reported as (-10) 5, (-5) 5, 
(-10) 0, and (0) 5 decibels, respectively, in the right ear 
and (-10) 5, (-10) 0, (-10), and (-5) 0 decibels, 
respectively, in the left ear.  The Board notes that the 
figures in parentheses are the originally reported figures 
and the following number is the conversion based on 
International Standards Organization (ISO) standards to 
facilitate date comparison; American Standards Association 
(ASA) standards were utilized in service medical records 
until November 1967.  

United States Navy Reserve records dated in March 1967 show 
that the veteran's puretone thresholds in the right ear were 
recorded in decibels at (5) 20, (5) 15, (5) 15, (5) 15, and 
(0) 5 at 500, 1000, 2000, 3000, and 4000 Hz, respectively, 
and (10) 25, (10) 20, (10) 20, (0) 10, and (0) 5 at 500, 
1000, 2000, 3000, and 4000 Hz, respectively, in the left ear.  
Again, the figures in parentheses are based on conversions as 
noted above.  In March 1968, the veteran's puretone 
thresholds were recorded as 5, 5, 5, 5, and 0 decibels at 
500, 1000, 2000, 3000, and 4000 Hz, respectively, in the 
right ear and as 10, 10, 10, 0, and 0 at 500, 1000, 2000, 
3000, and 4000 Hz, respectively, in the left ear.  

In support of his claim, the veteran submitted a private 
audiometric evaluation dated in September 2001.  The veteran 
reported a medical history of military noise exposure, 
unprotected in early years.  This evaluation reflects that 
the veteran's puretone thresholds were recorded as 15, 20, 
10, and 25 decibels at 500, 1000, 2000, and 4000 Hz, 
respectively, in the right ear and as 15, 10, 15, and 40 
decibels at the same levels, respectively, in the left ear.  
A 96 percent speech discrimination score was assigned for 
each ear.  

With respect to the right ear, the medical evidence does not 
reflect that the criteria for a hearing impairment as defined 
by VA regulations have been met.  Specifically, there is no 
evidence of a puretone threshold at 40 decibels or greater, 
thresholds for at least three of the tested frequencies are 
not 26 or greater, and the speech recognition score assigned 
is not less than 94 percent.  Thus, absent evidence of a 
current disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 224 (1992).  As such, service 
connection for right ear hearing loss must be denied.

With respect to the left ear, the medical evidence 
establishes that the veteran has a left ear hearing 
disability as defined by VA regulations.  Specifically, the 
puretone threshold at 4000 Hz is reported as 40 decibels.  
Although the evidence does not establish that the veteran 
developed sensorineural hearing loss within one year after 
separation from service, the report of current disability 
reflects that he has a history of noise exposure during 
service and the record clearly reflects his honorable service 
in Naval aviation divisions.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Thus, given the evidence of record, the Board finds that, 
when resolving all reasonable doubt in favor of the veteran, 
his high frequency sensorineural hearing loss in the left ear 
may be attributed to his activities during service.  
Consequently, entitlement to service connection for left ear 
hearing loss is granted.  

II.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA in a letter dated in May 2001 and 
again in a letter with more specificity and detail in March 
2004.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that he was clearly notified of 
the evidence necessary to substantiate his claims and the 
responsibilities of VA and the veteran in obtaining evidence.  
The letters stated that (1) the evidence needed to 
substantiate the veteran's claims was, among other things, 
evidence that the veteran currently had a disability as a 
result of an inservice injury or disease, (2) VA would obtain 
relevant records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on a claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to a 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the veteran sufficient, but any 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining medical evidence.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
The veteran was given the opportunity to testify before and 
RO hearing officer and/or the Board, but declined to do so.  
He did, however, assert in April 2004 that he did not have 
any additional evidence to submit.

The Board acknowledges that the veteran's representative 
argued in its July 2004 Written Brief that the veteran was 
entitled to a comprehensive VA examination and medical 
opinion for the purpose of determining the etiology of his 
cervical spine disorder.  A review of the record reveals, 
however, that VA has complied with the VCAA's duty to assist 
by aiding the veteran in obtaining all known and available 
medical records relevant to the issues here on appeal.  As 
discussed above, service medical records do not reflect that 
a cervical spine disorder was incurred in service and there 
is no competent medical evidence that the current cervical 
spine disorder is related to an event experienced in service 
approximately forty years ago.  In short, there is no 
suggestion, except by unsubstantiated allegation, that the 
veteran's claimed neck disability may be associated with an 
established event, injury or disease in service.  See 38 
C.F.R. § 3.159(c)(4) (2003); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003) (VA was not required to provide 
the veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  Accordingly, the Board finds that referral of the 
case for the purpose of obtaining a medical opinion with 
respect to etiology of current disability is not warranted. 

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the veteran of a failure to obtain evidence from any source.  
See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)).  There are no areas in which further development 
is required and/or would be helpful.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
implementing regulations.  




ORDER

Service connection for degenerative disc disease of the 
cervical spine, claimed as a neck condition, is denied.  

Service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	Kristi Barlow
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



